ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
HDT Expeditionary Systems, Inc.               )       ASBCA No. 62354
                                              )
Under Contract No. N68335-10-D-0027           )

APPEARANCES FOR THE APPELLANT:                       Richard W. Arnholt, Esq.
                                                     Sylvia Yi, Esq.
                                                      Bass, Berry & Sims PLC
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Karin S. Wiechmann, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: April 27, 2020


                                                  JOHN J. THRASHER
                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62354, Appeal of HDT
Expeditionary Systems, Inc., rendered in conformance with the Board’s Charter.

       Dated: April 27, 2020



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals